Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-4-2004

USA v. Austin
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3308




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Austin" (2004). 2004 Decisions. Paper 1028.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1028


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

        THE UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT

                        ___________

                        No. 02-3308
                        ___________


              UNITED STATES OF AMERICA

                              vs.

                       JAMES AUSTIN

                              Appellant.

                        ___________


 ON APPEAL FROM THE UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

               (D.C. Criminal No. 01-cr-00130-1)
        District Judge: The Honorable Petrese B. Tucker

                        ___________

          Submitted Under Third Circuit LAR 34.1(a)
                      January 26, 2004


BEFORE: NYGAARD, FUENTES, and STAPLETON, Circuit Judges.




                   (Filed: February 4, 2004)

                        ___________
                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

              Appellant James Austin pleaded guilty to seven counts related to trafficking

in crack cocaine. The District Court sentenced the Appellant to ninety-seven months

imprisonment. Austin filed a notice of appeal, pro se, and his appointed counsel, Jeremy

C. Gelb, Esq., filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967).

Counsel indicated that there are no non-frivolous issues for appeal.

              We have carefully reviewed the Appellant’s brief, along with the responsive

brief of the United States and other matters of record. Austin did not file a pro se brief.

We conclude, after our own review of the entire record, that the District Court did not err.

Accordingly, the judgment of the District Court will be affirmed.

              The motion of defense counsel to withdraw will be granted.




_________________________


TO THE CLERK:

              Please file the foregoing opinion.




                                              /s/ Richard L. Nygaard
                                              _________________________________
                                              Circuit Judge

                                              1